            Case 5:21-cv-00325-JKP Document 1 Filed 04/01/21 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                             )
                                           )
       Plaintiff,                          )
                                           )       CIVIL ACTION
vs.                                        )
                                           )       FILE No. 5:21-cv-325
R&S DAIRY QUEENS, INC,                     )
d/b/a DAIRY QUEEN,                         )
                                           )
       Defendant.                          )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant R&S DAIRY QUEEENS, INC. d/b/a DAIRY

QUEEN, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In

support thereof, Plaintiff respectfully shows this Court as follows:

                                     JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                         PARTIES

       2.      Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas


                                               1
            Case 5:21-cv-00325-JKP Document 1 Filed 04/01/21 Page 2 of 11




(Bexar County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendant R&S DAIRY QUEENS, INC. d/b/a DAIRY QUEEN

(hereinafter “R&S DQ, INC.”) is a Texas for profit limited liability company that

transacts business in the state of Texas and within this judicial district.

       8.      R&S DQ, INC. may be properly served with process via its registered agent

for service, to wit: Shannon Thayer, 1555 Common Street, New Braunfels, Texas 78130.

                               FACTUAL ALLEGATIONS

       9.      On or about November 21, 2020, Plaintiff was a customer at “Dairy Queen”

                                               2
         Case 5:21-cv-00325-JKP Document 1 Filed 04/01/21 Page 3 of 11




a business located at 2252 Thousand Oaks Drive, San Antonio, Texas 78232, referenced

herein as the “Dairy Queen.”

       10.    R&S DQ, INC. is the owner or co-owner of the real property and

improvements that the Dairy Queen is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.    Plaintiff lives approximately 7 miles from the Dairy Queen and Property.

       12.    Plaintiff’s access to the business(es) located at 2252 Thousand Oaks Drive,

San Antonio, Bexar County Property Identification number 606299 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and

until Defendant is compelled to remove the physical barriers to access and correct the

ADA violations that exist at the Dairy Queen and Property, including those set forth in

this Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.    Plaintiff intends to revisit the Dairy Queen and Property to purchase goods

and/or services.

                                            3
          Case 5:21-cv-00325-JKP Document 1 Filed 04/01/21 Page 4 of 11




       15.     Plaintiff travelled to the Dairy Queen and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Dairy

Queen and Property that are detailed in this Complaint, engaged those barriers, suffered

legal harm and legal injury, and will continue to suffer such harm and injury as a result of

the illegal barriers to access present at the Dairy Queen and Property.


                                  COUNT I
                      VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a
               whole is growing older;

       (ii)    historically, society has tended to isolate and segregate individuals
               with disabilities, and, despite some improvements, such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

                                             4
         Case 5:21-cv-00325-JKP Document 1 Filed 04/01/21 Page 5 of 11




       (v)    the continuing existence of unfair and unnecessary discrimination
              and prejudice denies people with disabilities the opportunity to
              compete on an equal basis and to pursue those opportunities for
              which our free society is justifiably famous, and costs the United
              States billions of dollars in unnecessary expenses resulting from
              dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.    Congress explicitly stated that the purpose of the ADA was to:

       (i)    provide a clear and comprehensive national mandate for the
              elimination of discrimination against individuals with disabilities;

       (ii)   provide a clear, strong, consistent, enforceable standards addressing
              discrimination against individuals with disabilities; and

              *****

       (iv)   invoke the sweep of congressional authority, including the power to
              enforce the fourteenth amendment and to regulate commerce, in
              order to address the major areas of discrimination faced day-to-day
              by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.    The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.    The Dairy Queen is a public accommodation and service establishment.

       22.    The Property is a public accommodation and service establishment.

       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the


                                              5
         Case 5:21-cv-00325-JKP Document 1 Filed 04/01/21 Page 6 of 11




Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Dairy Queen must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the Dairy

Queen and the Property in his capacity as a customer of the Dairy Queen and Property

and as an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Dairy Queen and Property that preclude and/or limit his access

to the Dairy Queen and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions

and ADA violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Dairy Queen and Property again in the very

near future as a customer in order to utilize all of the goods, services, facilities,

privileges, advantages and/or accommodations commonly offered at the Dairy Queen and

Property and as an independent advocate for the disabled, but will be unable to fully do

so because of his disability and the physical barriers to access, dangerous conditions and

                                             6
         Case 5:21-cv-00325-JKP Document 1 Filed 04/01/21 Page 7 of 11




ADA violations that exist at the Dairy Queen and Property that preclude and/or limit his

access to the Dairy Queen and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions

and ADA violations more specifically set forth in this Complaint.

       29.      Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Dairy Queen and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.      Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Dairy Queen and Property, including those specifically set forth herein, and

make the Dairy Queen and Property accessible to and usable by Plaintiff and other

persons with disabilities.

       31.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Dairy Queen and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations

of the Dairy Queen and Property include, but are not limited to:

       (a)      ACCESSIBLE ELEMENTS:

       (i) The access aisle to the accessible parking spaces is not level due to the

             presence of an accessible ramp in the access aisle in violation of section 502.4

                                               7
   Case 5:21-cv-00325-JKP Document 1 Filed 04/01/21 Page 8 of 11




    of the 2010 ADAAG standards. This violation made it dangerous and difficult

    for Plaintiff to exit and enter their vehicle while parked at the Property.

(ii) The accessible curb ramp is improperly protruding into the access aisle of the

    accessible parking space in violation of section 406.5 of the 2010 ADAAG

    Standards.    This violation made it difficult and dangerous for Plaintiff to

    exit/enter their vehicle.

(iii)   The accessible ramp that is protruding into the access aisle of the accessible

    parking spaces lacks finished edges or edge protection and/or is otherwise in

    violation of section 405.9 of the 2010 ADAAG standards. This violation made

    it difficult for Plaintiff to access the interior of the Property.

(iv)    There is a second accessible ramp directly adjacent to the bushes and the

    accessible entrance, that leads to the accessible entrance. This accessible ramp

    lacks finished edges or edge protection and/or is otherwise in violation of

    section 405.9 of the 2010 ADAAG standards. This violation made it difficult

    for Plaintiff to access the interior of the Property.

(v) The Property lacks an accessible route from the sidewalk to the accessible

    entrance in violation of section 206.2.1 of the 2010 ADAAG standards. This

    violation made it difficult for Plaintiff to access the units of the Property.

(vi)    The Property lacks an accessible route connecting all accessible elements

    and features inside the Property in violation of section 206.2.4 of the 2010

    ADAAG standards. Specifically, there is a unique seating area inside the



                                         8
         Case 5:21-cv-00325-JKP Document 1 Filed 04/01/21 Page 9 of 11




             Property that contains windows that is only accessible via stairs. This violation

             made it difficult for Plaintiff to access public features inside the Property.

       (vii)    Defendants fail to adhere to a policy, practice and procedure to ensure that

             all facilities are readily accessible to and usable by disabled individuals.

       32.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Dairy Queen

and Property.

       33.      Plaintiff requires an inspection of Dairy Queen and Property in order to

determine all of the discriminatory conditions present at the Dairy Queen and Property in

violation of the ADA.

       34.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.       All of the violations alleged herein are readily achievable to modify to

bring the Dairy Queen and Property into compliance with the ADA.

       36.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Dairy Queen and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Dairy Queen and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

                                                 9
           Case 5:21-cv-00325-JKP Document 1 Filed 04/01/21 Page 10 of 11




          38.   Upon information and good faith belief, the Dairy Queen and Property have

been altered since 2010.

          39.   In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

          40.   Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Dairy Queen and Property, including those alleged

herein.

          41.   Plaintiff’s requested relief serves the public interest.

          42.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

          43.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

          44.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Dairy Queen and Property to the extent required by the ADA.

          WHEREFORE, Plaintiff prays as follows:

          (a)   That the Court find Dairy Queen in violation of the ADA and ADAAG;

          (b)   That the Court issue a permanent injunction enjoining Defendant from

                continuing their discriminatory practices;

                                                10
 Case 5:21-cv-00325-JKP Document 1 Filed 04/01/21 Page 11 of 11




(c)   That the Court issue an Order requiring Defendant to (i) remove the

      physical barriers to access and (ii) alter the subject Dairy queen to make it

      readily accessible to and useable by individuals with disabilities to the

      extent required by the ADA;

(d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation

      expenses and costs; and

(e)   That the Court grant such further relief as deemed just and equitable in light

      of the circumstances.

                                  Dated: April 1, 2021.

                                  Respectfully submitted,

                                  /s/ Dennis R. Kurz
                                  Dennis R. Kurz
                                  Attorney-in-Charge for Plaintiff
                                  Texas State Bar ID No. 24068183
                                  Kurz Law Group, LLC
                                  4355 Cobb Parkway, Suite J-285
                                  Atlanta, GA 30339
                                  Tele: (404) 805-2494
                                  Fax: (770) 428-5356
                                  Email: dennis@kurzlawgroup.com




                                    11
